Citation Nr: 1546780	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that declined to reopen a claim for service connection for bilateral carpal tunnel syndrome and reopened and denied the claims for service connection for bilateral hearing loss and tinnitus.  .

A hearing before the undersigned Acting Veterans Law Judge via videoconference was held in June 2014.  A transcript of the hearing has been associated with the claims file.

In October 2014, the Board reopened each of the Veteran's claims for service connection and then remanded each claim, on the merits, for further development..  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) with stomach ulcers was also remanded by the Board in October 2014. However, upon additional development, the Appeals Management Center (AMC) granted service connection for this claim in a March 2015 rating decision.  Since this award constitutes a full grant of the benefit sought on appeal as to that issue, it is no longer in appellate status.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during active service, was not manifest within one year of discharge from active service, and the only medical opinion evidence to address the relationship between any diagnosed bilateral hearing loss disability and service weighs against the claim. 

2.  Tinnitus was not manifest during active service, was not manifest within one year of discharge from active service, and the only medical opinion evidence to address the relationship between any diagnosed tinnitus and service weighs against the claim. 

3.  Carpal tunnel syndrome was not manifest during active service, was not manifest within one year of discharge from active service, and the only medical opinion evidence to address the relationship between any diagnosed carpal tunnel syndrome and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for bilateral carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated July 2005, July 2006, October 2006, September 2008, September 2014, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran was also afforded VA examinations in August 2010 and December 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  The December 2014 examination involved review of the claims file and thorough examinations of the Veteran.  As such, the Board finds the December 2014 examinations are adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

Furthermore, in June 2014 the Veteran testified at a Board hearing over which the undersigned Acting Veterans Law Judge (AVLJ) presided.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the AVLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The AVLJ sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with its October 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his military service.  The Veteran is also seeking service connection for carpal tunnel syndrome as the result of performing his duties as an Administrative Specialist during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   In the present case, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).  However, carpal tunnel syndrome is not a chronic disease under 38 C.F.R. § 3.309(a) and is not subject to the provisions governing service connection based upon continuity of symptomatology.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Turning to the evidence of record, according to the service treatment records, there is no indication the Veteran complained of, was treated for, or diagnosed with hearing loss or tinnitus during service.  The Veteran's January 1965 service entrance examination noted the Veteran's hearing acuity was normal.  The August 1968 separation examination also does not reveal abnormal hearing.  Based on these findings, the Veteran was not diagnosed with bilateral hearing loss or tinnitus. 

The Veteran's service personnel records indicate that his Military Occupational Specialty during his active service in the United States Air Force was as an Administrative Specialist.  The record indicates he was awarded a Small Arms Expert Marksmanship Ribbon in February 1965 at the Lackland Military Training Center. 

In June 2005, the Veteran submitted his application for VA compensation for hearing loss which he asserted was found during separation physical from service.  

VA medical records from January 2006 to September 2007 are negative for any complaints, findings, or diagnosis of hearing loss or tinnitus.   A September 2006 VA medical record reflects a VA medical assessment in which the Veteran provided a detailed past medical history of various ailments as well as complaints of current symptoms, none of which included hearing loss or tinnitus.  

A May 2006 private clinical report reflects that the Veteran is hard of hearing and that he reads lips.  

In September 2006, the Veteran submitted a request for service connection for tinnitus.  

The Veteran submitted an October 2006 private audiometric report.   History taken reflected positive findings for tinnitus, left side, intermittent and positive for noise exposure (work, military).  

An October 2008 VA medical record notes that the Veteran is hard of hearing.

The Veteran testified at the June 2014 videoconference that he was at the Marksmanship School and although he was a clerk, he was permitted to be at the gun range with fellow soldiers and was eventually transferred to the Gunsmith Department.  The Board notes this is confirmed within the Veteran's personnel records.  He further stated he did not always have hearing protection when weapons were fired by himself or others.  The Veteran further testified that he noticed his hearing acuity declined in the early 1970s or mid-1970s.  Regarding the ringing in his ears, he stated he was not sure when it started.  The Veteran stated he was employed at a steel mill for four years following service and was exposed to noise but had hearing protection.  Following a back injury, he was employed in several occupations such as truck driving, delivering logs, and car sales. 

In August 2010, the Veteran underwent a VA audiological examination where the Veteran was diagnosed with bilateral high frequency hearing loss.  The VA examiner opined that the Veteran's hearing loss and tinnitus was not caused by, or a result of, noise exposure as the service medical records indicated the Veteran entered and exited military service with normal hearing and no significant threshold shift was shown.  The examiner also noted the Veteran's post-service noise exposure included employment as a carpenter, steel worker, and a truck driver.  In addition, the examiner stated that the Veteran denied tinnitus.

However, in October 2014, the Board found the August 2010 VA examination opinion was inadequate on the basis that the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements, etc.  Based on the foregoing, clarification was needed regarding the etiology of any current bilateral hearing loss and tinnitus, including a discussion of the effects of in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Pursuant to the October 2014 Board remand, the Veteran was afforded a new VA audiological examination in December 2014 where the Veteran was diagnosed with sensorineural hearing loss, bilaterally.  Upon physical examination, a review of the records, and the Veteran's lay statements, the examiner opined the Veteran bilateral hearing was not at least as likely as not caused by or a result of an event in military service.  The examiner acknowledged based on the audiograms at entrance and separation, that the Veteran had normal hearing, bilaterally, during service.  The examiner opined that once military noise exposure is removed, hearing would not be expected to get worse.  The Veteran's statements that he experienced onset several years after his separation from military service is not supported by scientific research.  The examiner cited to the Institute of Medicine that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Rather, "[a]ny worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current."

The examiner noted that the Veteran admitted that following separation from service, he had both recreational and occupational noise exposures.  He was employed as a steel worker for four years where he wore hearing protective devices, a delivery truck driver for three years, performed home carpentry projects, and worked at a car dealership for 20 years.  Additionally, the Veteran noted that while the Veteran stated he did not seek medical treatment for health problems, he did not pursue any treatment for his hearing problems until 2005 although he had visited physicians for other health problems.  Therefore, the examiner concluded it was less likely than not that military noise exposure had any effect on the Veteran's current mild to moderate bilateral high frequency hearing loss and it was more likely due to aging and recreational and occupational noise exposures throughout his adult life. 

Regarding the Veteran's tinnitus, the examiner acknowledged the Veteran's report of onset of bilateral intermittent tinnitus since the early to mid-1970s where episodes occurred daily and durations were less than one minute.  The examiner noted the Veteran denied tinnitus in the August 2010 VA audiological examination.  The examiner opined that the current complaint of tinnitus was less likely than not caused by or a result of military noise exposure as the Veteran had normal hearing bilaterally at separation from military service, the nexus of onset is several years after separation from military, and as it occurred after the Veteran had begun working in a steel mill which exposed him to occupational noise.  There were no complaints of tinnitus in the Veteran's in-service treatment records and therefore, there was no objective evidence to support his claim of tinnitus or continuity of disability during his military service.  Finally, the examiner explained as tinnitus was more likely as not found in association with hearing loss, which the Veteran did not exhibit on discharge examination, the current complaint of tinnitus was not a result of or aggravation of military noise exposure. 

Upon review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus are related to service.  

In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's military service.  These records are negative for any complaints, treatment, or findings of bilateral hearing loss or tinnitus.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any hearing related symptoms, to include any complaints, findings, or diagnosis of tinnitus.

The earliest evidence of complaints or treatment for hearing loss disability and tinnitus is in 2005 and 2006, respectively, more than 35 years after discharge from the Veteran's last period of active service. That time period is well beyond the presumptive period for establishing service connection for bilateral hearing loss and tinnitus as a chronic disease. Therefore, presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

On the question of a medical nexus or causation, the VA examiner in December 2014 determined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to in-service noise exposure. The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record, to include the VA audiological evaluation in October 2010. The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems two years after service, which was consistent with the recorded medical history in August. The examiner explained that there was no evidence of hearing loss or tinnitus in service or for more than one year after discharge from service.  The examiner concluded that the medical etiology of the Veteran's hearing loss was more likely due to aging and recreational and occupational noise exposures throughout his adult and that tinnitus had its onset several years after separation from service.  A rationale was provided for the opinion, to include discussion of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claims for service connection for bilateral hearing loss and tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66   (1991).

Concerning the issue of service connection for tinnitus, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75   (2002).  Significantly, the evidence of record does not establish a report of recurrent symptoms of tinnitus since service .  The Veteran's statements as to the onset of tinnitus symptomatology have been inconsistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran's first report of tinnitus that he claimed was related to service was in his 2006 claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24   (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).   An October 2006 private audiometric report reflects that the Veteran provided a history of tinnitus on his left side that was intermittent.  Further, he denied tinnitus during an August 2010 VA audiological examination.  While the Veteran has indicated he had tinnitus before 2006, that general statement does not equate to an assertion that he has had recurrent tinnitus since service.  In fact, such is controverted by the October 2006 private audiometric report noting that the Veteran had tinnitus, only on his left side, and that such tinnitus was described as intermittent.  Statements made while seeking medical treatment are significant and given a lot of weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Other than his statement on the claim for VA benefits and in subsequent correspondence,  he has not brought forth any other competent and credible evidence of continuity of symptomatology of bilateral hearing loss or tinnitus since service.  If the Veteran had been having problems with hearing loss and tinnitus throughout the years as a result of his military service, it is more probable that he would have filed a claim for benefits earlier than almost forty years following his release.  Consequently, the lay statements do not constitute competent and credible evidence in support of the claims, and the Board finds that the medical opinions of the VA audiologists provide probative evidence against the claims for service connection for bilateral hearing loss and tinnitus.  
  
Although sympathetic to the Veteran's claims, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Carpal tunnel syndrome

A July 1985 private medical record notes that the Veteran complained that two weeks ago his right hand and fourth and fifth fingers started tingling and has continued to this date.  

Private treatment records dated January 2003 indicate the Veteran complained of tingling to the right arm and wrist pain and a possible diagnosis of carpal tunnel syndrome was noted.  He reported tingling in the fingers and a history of typing and using the keyboard.   After undergoing diagnostic testing in February 2003, the Veteran was found to have moderately severe carpal tunnel syndrome on the right side.  VA medical records beginning in 2005 show a diagnosis of bilateral carpal tunnel syndrome.  None of these medical records provide an etiological opinion. 

In his June 2005 claim for VA benefits, the Veteran indicated that his carpal tunnel syndrome was incurred from typing.  

According to the Veteran's testimony at the June 2014 Board hearing, he stated his duties as an Administrative Specialist during service including frequent typing.  He stated that following service he was in the car business for approximately 20 years and was in the finance office for the last six years.  He stated he did a lot of typing during this time.  The Veteran testified that his symptoms started in the mid-1970s or mid-1980s and he first sought treatment in the mid-1990s.  
In a July 2014 statement, the Veteran asserted that in service typing was difficult and he did some wear and tear on his wrists.  

The Veteran was afforded a VA examination in December 2014 for his carpal tunnel syndrome where a diagnosis of bilateral carpal tunnel syndrome was confirmed.  Upon physical examination, review of the evidence of records, and considering the Veteran's lay statements, the examiner opined the Veteran's bilateral carpal tunnel syndrome was less likely than not incurred on or caused by the claimed in-service injury, event, or illness.  The examiner stated that although the Veteran's job history was an Administrative Specialist during service, which could have been a reasonable assumption and possible link to the condition in lieu of not having actual clinical and objective evidence.  However, the earliest documentation for any occurrence of carpal tunnel syndrome was in 1989/1990.  The examiner stated that he would have at least liked to have seen some complaints of the Veteran having wrist pain between his military discharge and timeline of 1989/1990.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral carpal tunnel syndrome is related to service. 

In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's military service.  These records are negative for any complaints, symptoms, treatment, or findings of carpal tunnel syndrome.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any symptoms or complaints related to carpal tunnel syndrome.  

The earliest evidence of complaints of symptoms of carpal tunnel syndrome was in July 1985, related to the right hand with an onset reported as a couple weeks earlier,  more than 15 years after discharge from the Veteran's last period of active service.  The Board notes that bilateral carpal tunnel syndrome may be considered an organic disease of the nervous system and is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b)  for "chronic" in service symptoms and "continuous" post-service symptoms apply.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  However, the July 1985 time period is well beyond the presumptive period for establishing service connection for carpal tunnel syndrome as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2015).  Further, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, the only medical opinion of record is from the December 2014 VA examiner, who after a thorough review of the claims file and examination of the Veteran opined that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome was related to service.  The Board finds that the December 2014 VA examiner's opinion constitutes probative evidence on the medical nexus question-based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The opinion is consistent with the evidence of record, which failed to show a chronic organic disease of the nervous system in service or continuing after discharge from active service.  Furthermore, the examiner provided reasonable rationales in support of his opinion.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the Veteran's contentions that he has bilateral carpal tunnel syndrome related to service.  The Board again points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In addition, the Board has also considered the Veteran's statements in support of his claim.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, his statements regarding the etiology of his bilateral carpal tunnel syndrome are insufficient to establish a nexus to service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of bilateral carpal tunnel syndrome in the absence of specialized training.  In this case, the etiology of bilateral carpal tunnel syndrome is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Hence, the lay assertions in this regard have no probative value. 

Although sympathetic to the Veteran's claim, the Board finds that he preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


